Citation Nr: 1618675	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  12-19 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD) with depressive disorder, currently rated as 50 percent disabling.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In January 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A copy of the transcript of this hearing has been obtained and associated with the record.  

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.


PTSD with depressive disorder

At his January 2016 Board hearing, the Veteran indicated that his PTSD symptoms have worsened since his last VA examination in June 2015.  Specifically, the Veteran stated that he has suicidal ideation due to depression associated with his PTSD and the need to take numerous medications for his disability, experiences hallucinations and/or delusions, needs help from his wife with activities of daily living such as getting dressed, remembering to shower, and cooking, forgets names of close relatives, including his wife, and has increased irritability and outbursts of anger.  In light of the Veteran's statements suggesting a possible worsening of his PTSD with depressive disorder symptoms since the most recent VA examination, the most recent VA examination may not reflect the current state of the Veteran's PTSD with depressive disorder.  As such, the Board finds it is appropriate to afford the Veteran a new VA examination to evaluate the current severity of his PTSD.  Green v. Derwinski, 1 Vet. App. 121 (1991); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

TDIU

At his January 2016 Board hearing, the Veteran testified that he last worked in February 2009.  He stated that he stopped working due to his PTSD as well as other disabilities, but that he felt his PTSD with depression played a large role in him not being able to work.  The Veteran reported that when he couldn't handle the pressure of supervising other employees and engaging with others at work he applied for Social Security disability benefits.  Records show that he is currently receiving Social Security benefits for peripheral neuropathy and anxiety-related disorders.  The Board further notes that the Veteran's claim of entitlement to a total disability rating for individual unemployability is inextricably intertwined with the claim for a rating in excess of 50 percent for PTSD with depressive disorder.  Therefore, the Board finds that remanding the claim for TDIU for contemporaneous consideration is also warranted.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Lastly, at the Veteran's hearing, testimony was provided that the Veteran receives ongoing medical and psychiatric treatment for his PTSD with depressive disorder disability, and that all of his care is received through the VA.  Specifically, the Veteran stated that he participated in several 12-week long PTSD-related groups, with the last one as recent as December 2015.  A review of the claims file reveals that there are no treatment records after June 11, 2012.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records related to the Veteran's treatment for his claimed PTSD with depressive disorder disability that are not already of record.

2.  Following completion of the above, schedule the Veteran for a VA examination to determine the current severity of the Veteran's service-connected PTSD with depressive disorder.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.

The examiner should discuss the functional effects of the Veteran's PTSD with depressive disorder relative to the Veteran's ability to secure or follow substantially gainful employment.  Nonservice-connected disability and age should be neither considered nor discussed.

3.  Thereafter, the AOJ should readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim(s) for benefits, to include a summary of the evidence and applicable law and regulations considered, and they should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

